PAUL E. DANIELSON, Justice,
dissenting.
I respectfully dissent. It is my opinion that Ingram’s mere presence at the scene of the murder does not satisfy the direct-link requirement of Zinger v. State, 313 *840Ark. 70, 852 S.W.2d 320 (1993). As the majority correctly points out, “there must be direct or circumstantial evidence linking the third person to the actual perpetration of the crime.” Id. at 76, 852 S.W.2d at 323 (quoting People v. Kaurish, 52 Cal.3d 648, 276 Cal.Rptr. 788, 802 P.2d 278, 296 (1990)) (emphasis added). Here, Ingram’s presence at the crime scene merely establishes that he had an opportunity to commit the murder. Indeed, the mere presence of a person at the scene of a crime is not proof of his or her guilt. See Green v. State, 265 Ark. 179, 577 S.W.2d 586 (1979). Because I cannot say Ingram’s mere presence directly links him to the actual perpetration of Watson’s murder, I am left with a definite and firm conviction that a mistake has been committed, and I would hold that the circuit court clearly erred in granting post-conviction relief. For this reason, I respectfully dissent.
HANNAH, C.J., joins.